Exhibit 10.21


United Community Banks, Inc.
Employee Stock Purchase Plan
(as amended and restated effective as of January 1, 2015)
1.
Purpose

The purpose of the United Community Banks, Inc. Amended and Restated Employee
Stock Purchase Plan (the “Plan”) is to give eligible employees of United
Community Banks, Inc. (the “Company”) and its designated Subsidiaries (as
defined herein) an opportunity to buy Common Stock (as defined below) of the
Company through payroll deductions. The Company intends for the Plan to qualify
as an employee stock purchase plan within the meaning of Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Plan shall be
construed accordingly. The Plan amends and restates the United Community Banks,
Inc. Employee Stock Purchase Plan that the Company adopted effective December
16, 2005.
2.
Definitions

“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.
“Committee” means the Compensation Committee of the Board, if the Board appoints
it to administer the Plan, or the Board itself if the Compensation Committee is
not appointed to administer the Plan.
“Common Stock” means the Common Stock, $1.00 par value per share, of the
Company.
“Company” means United Community Banks, Inc., a Georgia corporation, and any
successor thereto.
“Compensation” means the compensation that an Employer pays to a Participant for
any applicable period as defined by the Committee for purposes of the Plan and
consistent with the requirements of Section 423 of the Code. If the Committee
does not otherwise define what Compensation means for any applicable period,
Compensation means the Participant’s base salary and commissions from all
Employers for the applicable period, excluding bonuses, overtime and other
incentives but adding back any amount of base salary and commissions which is
contributed to an employee benefit plan for the Participant by an Employer
pursuant to a salary reduction agreement and which is not includable in the
gross income of the Participant under Sections 125, 402(e)(3), 402(h)(1)(B) or
403(b) of the Code. Compensation, for purposes of this default definition, shall
not include bonuses, overtime, expense reimbursements, payments in lieu of
expenses, relocation pay, educational allowances, any form of equity
compensation, such as compensation attributable to stock options, restricted
stock, stock appreciation rights, restricted stock units, phantom stock or other
similar awards, fringe benefit programs, such as car allowances, relocation
reimbursements or expatriate allowances, or any payments received under any
employee benefit plan including without limitation any non-qualified deferred
compensation or short-term or long-term disability plan.
“Contributions Account” means the bookkeeping account the Company establishes
under the Plan for each Participant.
“Effective Date” means January 1, 2015, the effective date of this amended and
restated Plan.
    
“Eligible Employee” means any Employee included in the class of Employees that
can participate in the Plan as determined by the Committee consistent with the
requirements of Section 423 of the Code. Absent a contrary definition by the
Committee, Eligible Employee means any full-time or part-time Employee other
than:
(a)
a temporary Employee whose customary employment is not more than five (5) months
in a calendar year;

(b)
an Employee who is listed as one of the top five (5) highly compensated
Employees on the Company’s latest annual proxy disclosure filed with the
Securities and Exchange Commission, provided that he or she is also a highly
compensated employee (within the meaning of Section 414(q) of the Code);

(c)
an Employee who is deemed for purposes of Section 423(b)(3) of the Code to own
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or any Subsidiary; and

(d)
an Employee who is a citizen or resident of a foreign jurisdiction if such
Employee’s participation is prohibited under the laws of such foreign
jurisdiction or compliance with the laws of the foreign jurisdiction would cause
the Plan to not qualify as an employee stock purchase plan within the meaning of
Section 423 of the Code.






--------------------------------------------------------------------------------




“Employee” means any person whom an Employer employs in accordance with Section
3401 of the Code and the regulations thereunder. The definition of Employee
shall be construed in accordance with Sections 421 and 423 of the Code and the
regulations thereunder.
“Employer” means the Company and each Participating Subsidiary that adopts the
Plan in accordance with Section 12.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of the Common Stock on the Valuation Date means the closing
price of a share of Common Stock on the principal national securities exchange
(including NASDAQ) on which the Common Stock is listed or traded on such date
or, if Common Stock was not traded on such date, on the last preceding day on
which the Common Stock was traded. If at any time such Common Stock is not
listed on any national securities exchange, the Fair Market Value shall be the
value of such Common Stock as determined in good faith by the Committee in any
manner consistent with the Code and accompanying regulations that the Committee
determines appropriate.
“Offer Date” means the first day of the Participation Period.
“Participant” means an Eligible Employee who has enrolled in the Plan in
accordance with Section 4.
“Participation Period” means such period, as determined by the Committee
consistent with the requirements of Section 423 of the Code, during which an
offer to purchase Common Stock is made to Eligible Employees under the Plan.
Notwithstanding the foregoing, the Participant Period may not exceed in any
event more than twelve (12) months. In absence of any contrary determination by
the Committee, “Participation Period” shall mean each calendar month.
“Participating Subsidiary” means each Subsidiary that has adopted the Plan. The
Participating Subsidiaries as of the Effective Date are listed on Schedule A
attached hereto.
“Plan” means this United Community Banks, Inc. Amended and Restated Employee
Stock Purchase Plan, as it now exists or as it hereafter may be amended.
“Purchase Date” means the last day of each Participation Period.
“Purchase Price” means the price per share of Common Stock under a Purchase
Right as determined in accordance with Section 5(b).
“Purchase Right” means the right granted to a Participant under the Plan to
purchase shares of Common Stock in accordance with the terms of the Plan.
“Subsidiary” means any corporation, other than the Company, in an unbroken chain
of corporations beginning with the Company if, at the time of the Purchase Date,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50 percent or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain, including a
corporation that becomes a Subsidiary after the Effective Date of the Plan.
“Valuation Date” means the date as of which the Fair Market Value of Common
Stock is being determined.


3.
Stock Subject to Plan

The aggregate number of shares of Common Stock that may be purchased under the
Plan shall not exceed 250,000 shares. The number of shares of Common Stock that
may be purchased under the Plan is subject to adjustment pursuant to Section 10.
Shares of Common Stock purchased under the Plan may be authorized but unissued
shares, treasury shares or shares purchased on the open market or by private
purchase. The Company hereby agrees to reserve sufficient authorized shares of
Common Stock to provide for the exercise of Purchase Rights granted under the
Plan. If any Purchase Right granted under the Plan expires unexercised or is
terminated, surrendered or canceled without being exercised, in whole or in
part, for any reason, the number of shares of Common Stock subject to such
Purchase Right shall again be available for grant as a Purchase Right and shall
not reduce the aggregate number of shares of Common Stock available for the
grant of Purchase Rights as set forth herein. If the total number of shares of
Common Stock to be purchased on a Purchase Date





--------------------------------------------------------------------------------




exceeds the number of shares of Common Stock then available under the Plan, the
Committee shall allocate the available shares of Common Stock among the
Participants on a pro-rata basis based on the balances on the Purchase Date of
the Participants’ respective Contributions Accounts.
4.
Participation

(a)
Eligibility. Any Eligible Employee whom an Employer employs on the Offer Date
for a Participation Period shall be eligible to participate in the Plan during
such Participation Period, subject to the terms and conditions of the Plan. The
Company from time to time, and as it deems appropriate, will notify each
Employee whom the Company reasonably anticipates will be an Eligible Employee on
the Offer Date of a Participation Period (and who is not already a Participant)
of his or her eligibility to participate in the Plan for the Participation
Period, subject to the requirement that the Employee be an Eligible Employee on
the Offer Date.

(b)
Initial Enrollment. Any Employee who becomes an Eligible Employee after the
Effective Date shall be eligible to participate in the Plan as of the Offer Date
coincident with or next following the date of his or her employment, subject to
the terms and conditions of the Plan. An Eligible Employee shall become a
Participant by completing a participation agreement authorizing payroll
deductions on a form the Committee provides or in such other manner as the
Committee may determine and delivering such participation agreement to the
Company no later than the twentieth (20th) day of the calendar month immediately
prior to the first day of the applicable Participation Period. Following the
timely submission of a valid participation agreement, payroll deductions for a
Participant shall commence on the first payroll period that occurs on or after
the Offer Date of the applicable Participation Period and shall continue for
successive Participation Periods during which the Participant participates in
the Plan, unless the Participant changes deductions as set forth in Section 4(f)
below or terminates employment with all Employers or ceases to be an Eligible
Employee pursuant to Section 8 or the limitations set forth in Section 5(c)
apply.

(c)
Re-Enrollment. A Participant who ceases participation in the Plan may again
become a Participant in the Plan for any subsequent Participation Period if he
or she again becomes eligible to participate in the Plan as of the Offer Date
for such subsequent Participation Period and delivers

3
a new participation agreement to the Company no later than the timeframe that
would apply for initial enrollment with respect to such subsequent Participation
Period as described in Section 4(b).
(a)
Amount of Payroll Deduction. A Participant shall elect on his or her
participation agreement to have deductions made from his or her Compensation for
each Participation Period in any whole dollar amount (not less than ten dollars
($10) per payroll period nor more than $1,040 per payroll period) that does not
exceed the maximum percentage of the Participant’s Compensation determined by
the Committee for the applicable Participation Period. In absence of any
contrary determination by the Committee, the maximum percentage of the
Participant’s Compensation that may be deducted for the applicable Participation
Period shall be twenty-five percent (25%). If a Participant is employed by more
than one of the Company and/or any Participating Subsidiaries, such Participant
can elect to have the deduction of his Compensation from all such Employers
deducted from the payment of Compensation by a single Employer.

(b)
Participant's Contributions Account. All payroll deductions that a Participant
makes shall be credited to the Participant's Contributions Account. No interest
or earnings shall accrue on any payroll deductions credited to a Participant's
Contributions Account.

(c)
Changes in Payroll Deductions. Except as otherwise provided in Section 8 (in
connection with the Participant's termination of employment or ceasing to be an
Eligible Employee), a Participant may not increase or decrease the amount of his
or her payroll deductions during a Participation Period. However, a Participant
may increase or decrease the amount of his or her payroll deductions for a later
Participation Period for which the Participant is eligible to participate by
delivering a new participation agreement to the Company no later than the
twentieth (20th) day of the calendar month immediately prior to the Offer Date
of such later Participation Period.

(d)
Participation During Leave of Absence. The Committee in its discretion shall
determine the extent to which any leave of absence for governmental or military
service, illness, temporary disability or other reasons will impact an
individual’s enrollment or participation in the Plan or his or her rights
thereunder. For purposes of this Plan, the employment relationship will be
treated as continuing intact while an individual is on military, sick leave or
other bona fide leave of absence (such as temporary employment by the
Government) if the period of such leave does not exceed three (3) months, or, if
longer, so long as the individual’s right to reemployment is provided either by
statute or contract. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not provided either by statute or
contract, the employment relationship will be deemed to have terminated on the
first day immediately following such three (3)-month period. Unless the
Committee otherwise provides, if a Participant goes on an unpaid leave of
absence during a Participation Period, no further payroll deductions will be
made for such Participation Period. However, he or she will continue to be a
Participant for the Participation Period and the Participant’s Purchase Rights
for the Participation Period shall be automatically






--------------------------------------------------------------------------------




exercised on the Purchase Date for such Participation Period in accordance with
Section 6. Additionally, he or she will continue to be a Participant for any
ensuing Participation Period so long as further payroll deductions may be made
for such Participation Periods. When the employment relationship is deemed to
have terminated or the Participant otherwise ceases to be an Eligible Employee,
the Participant will be subject to the provisions of Section 8 hereof.
5.    Grant of Purchase Rights
(a)
Number of Shares Subject to Purchase Right. For each Participation Period, each
Participant shall be granted a Purchase Right to purchase on the Purchase Date
of such Participation Period, at the applicable Purchase Price, such number of
shares of Common Stock as is determined by dividing the amount of the
Participant’s payroll deductions allocated to the Participant’s Contributions
Account for the Participation Period by the applicable Purchase Price, subject
to the maximum limit of shares of Common Stock that may be purchased or are
available as described herein. All Participants receiving Purchase Rights shall
have the same rights and privileges under the Plan with respect to such Purchase
Rights.



(b)
Purchase Price. The Purchase Price per share of Common Stock for a Participant
shall be such purchase price as the Committee determines for the Participation
Period except that the Purchase Price may not be less than Eighty-Five Percent
(85%) of the lesser of the Fair Market Value per share of the Common Stock on
(i) the Offer Date or (ii) the Purchase Date for the Participation Period. In
the absence of any contrary determination by the Committee, the Purchase Price
per share of Common Stock for a Participant shall be Ninety Percent (90%) of the
lesser of the Fair Market Value per share of the Common Stock on (i) the Offer
Date or (ii) the Purchase Date for the Participation Period.



(c)
Certain Limitations. Notwithstanding any other provision of the Plan, no
Participant shall be granted a Purchase Right for a Participation Period:



(i)
To the extent that, immediately after the Purchase Right is granted on the Offer
Date, the Participant would own stock possessing five percent or more of the
total combined voting power or value of all classes of stock of the Company or
any Subsidiary within the meaning of Section 423(b)(3) of the Code. For purposes
of this Section 5(c)(i), stock ownership of a Participant shall be determined
under the stock attribution rules of Section 424(d) of the Code, and stock that
the Participant may purchase under outstanding Purchase Rights or options shall
be treated as stock the Participant owns.



(ii)
To the extent that the Participant’s rights to purchase stock under all employee
stock purchase plans (as defined in Section 423 of the Code) of the Company and
any Subsidiary would accrue at a rate that exceeds $25,000, or such lesser
amount as determined by the Committee consistent with the requirements of
Section 423 of the Code, in Fair Market Value of such stock (determined as of
the Offer Date) for each calendar year in which any Purchase Right is
outstanding at any time. For this purpose, the right to purchase stock accrues
when the Purchase Right is granted during the calendar year. This limitation is
meant to comply with the requirements of Section 423(b)(8) of the Code and will
be construed accordingly.



(iii)
If the Participant makes a hardship withdrawal from a cash or deferred
arrangement established by the Company or any Subsidiary and is prohibited from
making employee contributions to the Plan under Section 401(k) of the Code and
the Treasury Regulations thereunder, in which case the Participant shall be
deemed to have withdrawn from the Plan in accordance with Section 7 as of the
date of such hardship withdrawal.



(iv)
For more than 200 or such other number of shares of Common Stock that the
Committee shall determine for the applicable Participation Period.

Any Purchase Right granted under the Plan shall be deemed to be modified to the
extent necessary to satisfy this Section 5(c). To the extent necessary to comply
with this Section 5(c), a Participant’s payroll deductions may be decreased to
Zero Percent (0%) at any time during a Participation Period (or such other
percentage required to comply with the terms of the Plan). In that event,
payroll deductions shall recommence, if at all, at the rate provided in such
Participant’s Participation Agreement at the beginning of the first
Participation Period for which payroll deductions can commence after compliance
with this Section 5(c), unless the Participant changes deductions as set forth
in Section 4(f) above or terminates employment with all Employers or otherwise
ceases to be an Eligible Employee pursuant to Section 8.





--------------------------------------------------------------------------------




6.    Exercise of Purchase Rights


(a)
Automatic Exercise. Notwithstanding any other provision of the Plan, the
Participant's Purchase Right for the purchase of Common Stock during a
Participation Period shall be automatically exercised on or no later than five
(5) business days after the Purchase Date applicable to such Participation
Period, and the maximum number of shares of Common Stock (including fractional
shares) under the Purchase Right shall be purchased for the Participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
Contributions Account at that time (subject to the limitations set forth in
Section 5(c) or the termination of the Purchase Right as provided in Section 8).

(b)
Delivery of Stock. As soon as reasonably practicable after each Purchase Date,
the shares of Common Stock each Participant purchases on such Purchase Date
shall be credited to an account in such Participant’s name with one or more
brokers the Committee designates. Each Participant must hold the shares of
Common Stock acquired under the Plan in the account the Committee designates
while the Participant is employed with the Company or any Subsidiary, unless the
Participant is selling the shares of Common Stock. After the shares of Common
Stock are credited to the Participant or the transfer agent for the Common Stock
reflects the Participant's ownership in the Company's stock ledger or other
appropriate record of Common Stock ownership, the Participant will have all of
the rights as the owner of such shares of Common Stock. All dividends paid on
shares of Common Stock held in the Participant's account will be credited to the
Participant’s account. The Committee or its delegate may deliver one or more
certificates covering the shares of Common Stock credited to the Participant as
the Committee may direct. The Participant will pay all costs associated with the
account when the Participant sells any shares of Common Stock acquired under the
Plan or asks that a certificate covering such shares of Common Stock be
delivered.

(c)
Termination of Purchase Right. A Purchase Right granted during a Participation
Period that is not automatically exercised on the Purchase Date shall expire at
the end of the last day of the Participation Period, unless earlier terminated
as provided in Section 8.

(d)
Excess Account Balances. Any payroll deductions credited to a Participant’s
Contributions Account for a Participation Period that have not been used to
purchase Common Stock on the Purchase Date for such Participation Period as a
result of a termination of employment with all Employers or ceasing to be an
Eligible Employee in accordance with Section 8 shall be paid to the Participant
(without interest) within thirty (30) days after the last day of the
Participation Period. Any amounts to be paid to a Participant after his or her
death shall be paid to the personal representative of the Participant’s estate.

(e)
Rights as a Shareholder. No Participant shall have any rights as a shareholder
unless and until (i) the shares of Common Stock have been credited to the
Participant or (ii) the transfer agent for the Common Stock reflects the
Participant’s ownership in the Company’s stock ledger or other appropriate
record of Common Stock ownership.

7.    Withdrawal
A Participant may withdraw from participation for a later Participation Period
by giving written notice to the Company in a form acceptable to the Company no
later than the twentieth (20th) day of the calendar month immediately prior to
the first day of the Participation Period. Except as set forth in Section 8
below, a Participant may not withdraw (i) during a Participation Period with
respect to that Participation Period or (ii) for a Participation Period that has
not yet commenced unless the Company has received the Participant’s notice of
withdrawal by the twentieth (20th) day of the calendar month immediately prior
to the first day of the Participation Period that has not yet commenced. A
Participant’s withdrawal from participation for any Participation Period will
not have any effect upon his or her eligibility to participate in any succeeding
Participation Period or in any similar plan which any Employer may hereafter
adopt. Notwithstanding the foregoing, however, if a Participant withdraws from
participation, payroll deductions shall not resume at the beginning of a
succeeding Participation Period unless the Participant timely delivers to the
Company a new participation agreement for such succeeding Participation Period
and otherwise complies with the terms of the Plan. Notwithstanding the
foregoing, this Section 7 is subject to the provisions of Section 8, which
governs any withdrawal in connection with a termination of employment or
cessation of eligibility.
8.    Termination of Employment
Upon termination of a Participant's employment with all Employers for any reason
or in the event that a Participant otherwise ceases to be an Eligible Employee,
the Participant shall be deemed to have withdrawn from participation in the Plan
as of the date of his or her termination of employment, or, if applicable, as of
the date he or she otherwise ceased





--------------------------------------------------------------------------------




to be an Eligible Employee. In that case, (i) any outstanding Purchase Rights
will be terminated and the balance in the Participant's Contributions Account
will be paid to the Participant as described in Section 6(d) and (ii) no further
payroll deductions will be made for such Participation Period after the
Participant's last payroll period with all Employers, or, if applicable, after
the Participant's last payroll period with all Employers as an Eligible
Employee.


9.    Transferability


(a)
Purchase Right. A Participant may not transfer, assign, pledge or otherwise
dispose of a Purchase Right (or any rights attendant to a Purchase Right)
granted pursuant to the Plan other than by will or the laws of descent and
distribution. No Purchase Right shall be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of a Purchase Right, or levy of attachment or similar process
upon the Purchase Right not specifically permitted herein, shall be null and
void and without effect, except that the Committee in its discretion may treat
such act as the Participant ceasing to be an Eligible Employee in accordance
with Section 8 hereof. A Purchase Right is exercisable during the Participant’s
lifetime only by the Participant.



(b)
Common Stock. The purpose of the Plan is to give Eligible Employees of the
Company and Participating Subsidiaries an opportunity to buy Common Stock and
become shareholders of the Company. The Company does not intend for Participants
to purchase Common Stock and then sell it shortly thereafter. Therefore,
notwithstanding any other provision of the Plan, if a Participant or former
Participant proposes to dispose of any shares of Common Stock acquired under the
Plan on or prior to the one-year anniversary of the Purchase Date, (i) the
Participant or former Participant must immediately deliver to the Committee
written notice of such proposed disposition and (ii) upon receipt of such
written notice, the Company shall have the exclusive option, for a period of ten
(10) business days after receipt of such notice, to (A) repurchase the shares of
Common Stock the Participant or former Participant proposes to dispose of for a
price equal to the lesser of the Purchase Price for such shares of Common Stock
or the Fair Market Value of such shares of Common Stock on the date of
repurchase, (B) permit the Participant or former Participant to dispose of such
shares of Common Stock provided the Participant or former Participant returns to
the Company the excess of the Purchase Price for such shares of Common Stock
over their Fair Market Value as of the Purchase Date or (C) prohibit the
Participant or former Participant from disposing of such shares of Common Stock
on or before the one-year anniversary of the Purchase Date. If the Company does
not elect to exercise any of such options within the ten (10) business days
after receipt of written notice from the Participant or former Participant, then
the Participant or former Participant may proceed with the proposed disposition
as described in the written notice. The Committee in its sole discretion may
elect to take or not take any of the foregoing actions, and the Committee will
not be required to treat similar Participants or former Participants in the same
way. The Committee’s authority hereunder does not relate in any way to any
requirement or condition that the Participant or former Participant be or remain
employed or perform any future services with the Company or any of its
Subsidiaries. The Participant shall remain the owner of the shares of Common
Stock subject to the Committee’s rights herein unless and until the Company
elects to repurchase the shares of Common Stock or permit the Participant or
former Participant to dispose of such shares of Common Stock.



10.    Adjustments Affecting Purchase Rights


(a)
Changes in Capitalization. The Board, in its sole discretion, shall adjust the
number of shares of Common Stock available under the Plan, the number of shares
of Common Stock subject to each outstanding Purchase Right, and the Purchase
Price for such shares of Common Stock in order to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from any stock
split or reclassification of Common Stock, payment of any stock dividend, or any
other similar increases or decreases in the number of outstanding shares of
Common Stock without the receipt of consideration therefor. Adjustments the
Board makes pursuant to this Section 10(a) shall be final and binding on all
parties.



(b)
Dissolution, Merger, and Consolidation. Upon dissolution or liquidation of the
Company, upon a merger or consolidation of the Company in which the Company is
not the surviving corporation or upon any other similar event or transaction,
each Participant who holds Purchase Rights under the Plan shall be entitled to
purchase at the next Purchase Date the same relative cash, securities, and/or
other property which a holder of Common Stock was entitled to receive at the
time of such transaction. The Committee shall take whatever action is deemed
reasonably necessary to assure that Participants receive the benefits described
in this Section 10(b).






--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Committee in its discretion may shorten any
Participation Period by setting a new Purchase Date prior to the consummation of
the proposed dissolution, liquidation, merger, consolidation or similar event or
transaction. In that case, the new Purchase Date will be before the date of the
Company’s proposed dissolution, liquidation, merger, consolidation or similar
event or transaction, and the Committee will notify each Participant in writing
prior to the new Purchase Date that the Purchase Date for the Participant’s
Purchase Rights has been changed and that Participant’s Purchase Rights will be
exercised automatically on the new Purchase Date. In the event of any merger,
consolidation or similar event or transaction, outstanding Purchase Rights may
be assumed and equivalent Purchase Rights substituted therefore by the successor
corporation or a parent or subsidiary of the successor corporation in lieu of
shortening the Participation Period.
11.    Shareholder Approval of Plan
The Board originally adopted the Plan effective as of December 16, 2005, and the
shareholders of the Company approved the Plan within twelve (12) months after
the Board’s adoption of the Plan. The Board has now adopted this amended and
restated Plan on the date set forth below, to be effective as of the Effective
Date. Shareholder approval is not required in connection with this amendment and
restatement of the Plan, because the number of shares of Common Stock issuable
under the Plan are not being increased, nor is there any change in the
designation of the corporations whose Employees will be eligible to participate
in the Plan. Shares of Common Stock purchased under the Plan prior to January 1,
2015 shall remain subject to the terms of the Plan as in effect prior to this
amendment and restatement.
12.    Adoption of Plan by Subsidiaries
The Company, by action of the Committee, may authorize any of its Subsidiaries
to adopt the Plan. A Subsidiary, if the Company has authorized it to do so, may
adopt the Plan by action of its board of directors. No Subsidiary may adopt the
Plan without the prior approval of the Committee.
13.    Administration and Claims Procedures


(a)
The Committee shall administer the Plan. References to the “Committee” shall
include the Committee, the Board if it is acting in its administrative capacity
with respect to the Plan, and any delegates the Committee appoints pursuant to
Section 13(b). The Committee shall take all actions relative to the Plan by
majority decision. Any action relative to the Plan evidenced by a written
instrument that the majority of the members of the Committee sign shall be as
fully effective as if the Committee had taken the action by a majority vote at a
meeting duly called and held.

(b)
Subject to the provisions of the Plan, the Committee shall have full and final
authority, in its discretion, to take any action with respect to the Plan,
including, without limitation, the following: (i) to establish rules and
procedures for the administration of the Plan; (ii) to prescribe the form(s) of
any agreements or other written instruments used in connection with the Plan;
(iii) to determine the terms and provisions of the Purchase Rights granted
hereunder; and (iv) to construe and interpret the Plan, the Purchase Rights, the
rules and regulations, and the agreements or other written instruments, and to
make all other determinations necessary or advisable for the administration of
the Plan. The determinations of the Committee on all matters regarding the Plan
shall be final and binding upon each Employer, each Employee, each Participant
and any other person claiming a right under the Plan. Except to the extent
prohibited by the Plan or by applicable law, the Committee may appoint one or
more persons to assist in the administration of the Plan and may delegate all or
any part of its responsibilities and powers, other than any power to amend or
terminate the Plan, to any such person or persons. The Committee in its
discretion may administer the Plan as it deems appropriate, including without
limitation using paperless and electronic means to administer the Plan.

(c)
Subject to the indemnification provisions of the Company’s Articles of
Incorporation and Bylaws and applicable law, the Company shall indemnify members
of the Committee and any person assisting in the administration of the Plan or
delegated any responsibilities or powers under the Plan against the reasonable
expenses, including attorney’s fees, such members or other persons actually and
necessarily incur in connection with the defense of any action, suit or
proceeding, or in connection with any appeal thereof, to which they or any of
them may be a party by reason of action taken or not taken in connection with
the Plan or any Purchase Right hereunder, and against all amounts they or any of
them pay in settlement thereof or in satisfaction of a judgment in any action,
suit or proceeding. However, the Company shall not indemnify a member of the
Committee or such other persons for matters as to which he or she (i) shall be
adjudged in the action, suit or proceeding to be liable for gross negligence or
intentional misconduct or (ii) derived an improper personal benefit.






--------------------------------------------------------------------------------




(d)
If a Participant does not receive intended benefits under the Plan, the
Participant must file a written claim with the Committee in order to receive
such benefits no later than ninety (90) days after the Purchase Date with
respect to which the Participant could have purchased shares of Common Stock to
which the claim relates. On receipt of a claim for benefits, the Committee will
respond in writing within ninety (90) days. If necessary, the Committee’s first
notice will indicate any special circumstances requiring an extension of time
for the Committee’s decision. The extension notice must indicate the date by
which the Committee expects to render its decision; an extension of time for
processing may not exceed ninety (90) days after the end of the initial ninety
(90)-day period for a determination. If the claimant’s claim is wholly or
partially denied, the Committee must give written notice of such denial within
the time provided in the preceding sentences. An adverse notice must specify the
reason for the denial. There also must be specific reference to the provisions
of the Plan or related documents or law on which the denial is based. If
additional materials or information is necessary for the claimant to perfect his
or her claim for benefits, it must be described and there must be an explanation
of why that material or information is necessary. An adverse notice must
disclose appropriate information about the steps that the claimant must take if
he or she desires to submit a claim for review of the adverse decision. If
notice that a claim has been denied is not furnished within the time required
herein, the claim is deemed denied.

(e)
On proper written request for a review from the claimant to the Committee, there
must be a review by the Committee. The Committee must receive the claimant’s
written request before the sixty-first (61st) day after the claimant’s receipt
of notice that a claim has been denied according to (d) above. The claimant and
his or her authorized representative are entitled to be present and heard if any
hearing is used as part of the review. The Committee will determine whether
there will be a hearing. Before any hearing, the claimant or a duly authorized
representative may review all Plan documents and other papers that affect the
claim and may submit issues and comments in writing. The Committee must schedule
any hearing to give sufficient time for this review and submission, giving
notice as to the schedule and deadlines for the submissions. The Committee must
advise the claimant in writing of the final determination after review. The
decision on review must be written in a manner calculated to be understood by
the claimant and must include specific reasons for the decision and specific
references to the pertinent provisions of the Plan or related documents or law
on which the decision is based. The written final determination must be rendered
within sixty (60) days after the request for review is received, unless special
circumstances (in the Committee’s discretion) require an extension of time for
processing. If an extension is necessary, the decision must be rendered as soon
as possible but no later than one hundred twenty (120) days after the receipt of
the request for review.

(f)
A claimant may not file any suit or other action for benefits under this Plan
unless and until he or she submits a proper written request for a review of any
adverse decision of such claim for benefits and then exhausts the administrative
process described herein. A claimant then shall have ninety (90) days from the
date he or she receives an adverse final determination of such claim on review
under (e) above in which to file suit in a court of competent jurisdiction for
benefits under the Plan. If the claimant does not file suit within such ninety
(90)-day period, the claimant shall be forever barred from doing so.

14.    Amendment and Termination of the Plan
The Board may at any time and from time to time modify, amend, suspend or
terminate the Plan or any Purchase Right granted hereunder, provided, however,
that (i) shareholder approval shall be required of any amendment to the Plan to
the extent Section 423 of the Code or other applicable law, rule or regulation
requires shareholder approval (including without limitation any amendment that
increases the aggregate number of shares of Common Stock that may be purchased
under the Plan or changes individuals who are eligible to participate in the
Plan other than as set forth herein); and (ii) no amendment to the Plan or a
Purchase Right may materially and adversely affect any Purchase Right
outstanding at the time of the amendment without the consent of the holder
thereof, except to the extent the Plan otherwise provides, as necessary to
comply with applicable law or as necessary to ensure that the Plan and any
Purchase Rights granted hereunder comply with the requirements of Section 423 of
the Code. The Plan shall terminate automatically at the time all shares of
Common Stock subject to the Plan have been purchased hereunder. Upon termination
of the Plan, the Committee shall give notice to affected Participants, terminate
all payroll deductions, terminate all outstanding Purchase Rights, and pay
Participants (without interest) any balances remaining in their Contributions
Accounts as soon as practicable following Plan termination, unless the Committee
in its discretion makes alternative provisions for handling the termination of
the Plan.





--------------------------------------------------------------------------------






15.    Unfunded Plan
Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company or any
Subsidiary, including, without limitation, any specific funds, assets or other
property which the Company or any Subsidiary, in its discretion, may set aside
in anticipation of any liability under the Plan. Neither the Company nor any
Subsidiary shall be required to set aside any specific funds, assets or property
in anticipation of any liability under the Plan. A Participant shall have only a
contractual right to the Common Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company or any Subsidiary. Nothing
contained in the Plan shall constitute a guarantee that the assets of such
corporations shall be sufficient to pay any benefits to any person.


16.    Use of Funds
The proceeds the Company receives from the sale of Common Stock pursuant to
Purchase Rights will be used for general corporate purposes.


17.    Administrative Costs
The Company will pay the expenses incurred in the administration of the Plan
other than any fees or transfer, exercise, or similar taxes imposed on the
transaction pursuant to which any shares of Common Stock are purchased. The
Participant will pay any transaction fees or commissions on any sale of the
shares of Common Stock credited to the Participant and may also be charged the
reasonable costs associated with issuing a stock certificate.
18.    Withholding Taxes
Upon the exercise of any Purchase Right under the Plan, in whole or in part, or
at the time of disposition of some or all of the Common Stock acquired pursuant
to the exercise of a Purchase Right or any other applicable time, the
Participant’s Employer shall withhold the minimum legally required applicable
federal, state and local taxes from the Participant’s Compensation or shall
require the Participant to remit to the Employer amounts sufficient to satisfy
all such federal, state and local withholding tax requirements prior to the
crediting of any shares of Common Stock to the Participant’s account and in such
Participant’s name.


19.    No Right of Continued Employment
Neither the Plan nor any Purchase Right shall confer upon a Participant the
right to continue in the employment of the Company or any Subsidiary or affect
any right of the Company or any Subsidiary to terminate the employment of such
Participant at any time for any reason.


20.    Repurchase of Stock
The Company shall not be required to purchase or repurchase from any Participant
any of the shares of Common Stock that the Participant acquired under the Plan.


21.    Dispositions of Stock
A Participant who acquires shares of Common Stock pursuant to the exercise of
Purchase Rights under this Plan shall notify the Company, in writing, within
thirty (30) days if he or she sells, transfers, or otherwise disposes of such
shares of Common Stock before the later of (i) two (2) years after the Offer
Date of the Participation Period in which the Common Stock was purchased or (ii)
one (1) year after the Purchase Date of the Participation Period in which the
Common Stock was purchased.
22.    Notices





--------------------------------------------------------------------------------




Every direction, revocation or notice authorized or required by the Plan shall
be deemed delivered to the Company on the date it is received by the Company at
its principal executive offices and shall be deemed delivered to an Eligible
Employee on the date he or she receives it.
23.    Applicable Law
To the extent not inconsistent with Section 423 of the Code and any Treasury
Regulations thereunder, all questions pertaining to the validity, construction
and administration of the Plan and any Purchase Rights granted hereunder shall
be determined in conformity with the laws of the State of Georgia, without
regard to the conflict of law provisions of any state, to the extent not
preempted by federal law.


24.    Other Restrictions on Purchase Rights and Shares
Notwithstanding any other provision of the Plan, no Purchase Rights may be
granted or exercised under the Plan for a Participation Period unless the shares
of Common Stock to be purchased under such Purchase Rights are covered by an
effective registration statement pursuant to the Securities Act of 1933, as
amended, as of the first day of such Participation Period. The Company may
impose such restrictions on any Purchase Rights and shares of Common Stock
acquired upon exercise of Purchase Rights as it may deem advisable, including
without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky or
state securities laws applicable to such shares. Notwithstanding any other Plan
provision to the contrary, the Company shall not be obligated to grant any
Purchase Rights or issue, deliver or transfer shares of Common Stock under the
Plan or make any other distribution of benefits under the Plan, or take any
other action, unless such grant, delivery, distribution or action is in
compliance with all applicable laws, rules and regulations (including but not
limited to the requirements of the Securities Act of 1933, as amended, the
federal securities laws, or any blue sky or state securities laws). For example,
and not by way of limitation, the Company may postpone or terminate the grant of
a Purchase Right or the issuance of shares of Common Stock during any
Participation Period where the Company is prohibited from doing such acts under
applicable law, including without limitation, during any applicable blackout
period under the Sarbanes-Oxley Act of 2002. The Company may cause a restrictive
legend to be placed on any certificate issued for shares of Common Stock under
the Plan in such form from time to time as applicable laws and regulations may
require or legal counsel of the Company may advise.
25.    Severability
If any provision of the Plan is deemed illegal or invalid, the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included in the Plan, and such illegality or invalidity shall not affect the
remaining provisions of the Plan. Furthermore, in lieu of such illegal or
invalid provision, there shall be added automatically as part of the Plan a
provision as similar in terms to such illegal or invalid provision as may be
possible and be legal, valid and enforceable in order to effectuate the intent
behind such illegal or invalid provision to the maximum extent legally possible.



